Citation Nr: 0101594	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcoholism.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
character disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 1961 
and from June 1962 to December 1963.

By a decision entered in March 1979, the Board of Veterans' 
Appeals (Board), among other things, denied service 
connection for alcoholism and a character disorder with 
passive-aggressive and passive-dependent reaction.  That 
decision was final when entered.  See 38 C.F.R. § 20.1100 
(2000).

By a decision entered in August 1993, the RO declined to 
reopen the claims of service connection for alcoholism and a 
character disorder.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  The RO also denied an original 
claim of service connection for hypertension.  The veteran 
appealed all three of the RO's determinations to the Board, 
and the Board, by a decision entered in November 1997, 
likewise denied the claims.

The veteran appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  By an order dated in June 1999, the Court, 
citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
Fossie v. West, 12 Vet. App. 1 (1998), vacated and remanded 
that portion of the Board's decision that declined to reopen 
the claims of service connection for alcoholism and a 
character disorder.  With regard to the claim of service 
connection for hypertension, the Court found that the veteran 
had abandoned that claim.  Consequently, the Board's decision 
as to that claim was left undisturbed.

In December 1999, the Board remanded to the RO for further 
development the matter of whether new and material evidence 
had been received to reopen the claims of service connection 
for alcoholism and a character disorder.  In April 2000, the 
RO confirmed and continued the prior denial of those claims.  
Thereafter, in July 2000, the veteran had a videoconference 
hearing at the RO before the undersigned member of the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).
 
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and consider and apply those portions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, that are 
applicable to the veteran's claims to 
reopen.  Among other things, the RO 
should notify the veteran of "any 
information, and any medical or lay 
evidence, not previously provided to 
[VA] that is necessary to substantiate" 
his claims.  In so doing, the RO should 
indicate to the veteran which portion of 
the required information and evidence, 
if any, he is to obtain, and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the claims here 
in question.  In so doing, the RO should 
consider and apply 38 C.F.R. § 3.156(a) 
and the Court's decision in Hodge.  If 
new and material evidence is received 
with respect to either of the claims now 
on appeal, the RO should reopen the 
claim(s), as appropriate, and adjudicate 
the claim(s) de novo.  With regard to 
any claim that is reopened, the RO 
should again review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


